Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 1 of 9
                                           EXHIBIT 2

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION


    APPLE INC.,

                     Plaintiff,

    v.                                                CASE NO. 9:19-cv-81160-RS
    CORELLIUM, LLC,

                     Defendant.


                    CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES

           Defendant Corellium, LLC (“Corellium”) submits the following disclosures pursuant to

   Federal Rule of Civil Procedure 26(a)(1) and Local Rule for the Southern District of Florida, Rule

   26.1(b).

           These disclosures are based upon information presently available and known to Corellium

   and represent a good faith effort to identify information Corellium reasonably believes is relevant

   to this lawsuit. Corellium, by making these disclosures, is not representing that it is identifying

   every possible witness, document, data compilation, or tangible thing that it may use to support its

   claims or defenses in this action. Because Corellium’s investigation is ongoing, it makes these

   disclosures without prejudice to its rights under the Federal Rules of Civil Procedure, the Local

   Rules      for   the   Southern   District   of   Florida,   and/or   the    Court’s    Orders    to:

   (i) further modify or supplement these disclosures; (ii) identify and introduce additional witnesses,

   documents, data compilations, tangible things, and/or other evidence of any kind; and/or (iii)

   present testimony by disclosed witnesses on additional and/or different topics.

           In making these disclosures, Corellium also does not waive and expressly reserves its right

   to object to the examination of any witness and/or the production and/or admission of any

   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                            Page 1
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 2 of 9



   document, data compilation, or tangible thing, including without limitation on the basis of the

   attorney-client privilege, the work product doctrine, relevancy, undue burden, hearsay, and/or any

   other applicable privilege, protection, or objection.

   I.     Rule 26(a)(1)(A)(i) Disclosures

          The name and, if known, the address and telephone number of each individual likely to

   have discoverable information—along with the subjects of that information—that the disclosing

   party may use to support its claims or defenses, unless the use would be solely for impeachment.

          RESPONSE:

          Subject to and without waiving the above qualifications, pursuant to Federal Rule of Civil

   Procedure 26(a)(1)(A)(i), Corellium identifies the following individuals as likely to have

   discoverable information that Corellium may use to support its claims or defenses in this action,

   other than solely for impeachment. All Corellium employees should be contacted through

   Corellium’s attorneys at Norton Rose Fulbright US LLP (214-855-8000) or Berger Singerman

   LLP (954-525-9900).

    Person                                  Subject of Discoverable Information

    Larry Brown                             Corellium’s defenses to Apple’s claims, including
                                            information relating to the alleged copyright
    Former General Counsel, Corellium       infringement;
                                            Corellium’s business and operations;
    Contact through counsel for             Corellium’s pricing and contracts.
    Corellium only.

    Stephen Dyer                            Corellium’s defenses to Apple’s claims, including
    1301 N. Congress Ave. Suite 410         information relating to the alleged copyright
    Boynton Beach, FL 33426                 infringement;
                                            Corellium’s use and testing of Corellium software;
    Vice President of Sales and             Corellium’s business and operations;
    Business Development, Corellium         Corellium’s pricing and contracts;
                                            Corellium’s business purpose, customers, potential
    Contact through counsel for             customers, and sales.
    Corellium only.



   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                            Page 2
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 3 of 9



    Amanda Gorton                     Corellium’s defenses to Apple’s claims, including
    1301 N. Congress Ave. Suite 410   information relating to the alleged copyright
    Boynton Beach, FL 33426           infringement;
                                      Corellium’s negotiations with Apple in respect of
    Chief Executive Officer &         potential acquisition by Apple;
    Co-Founder, Corellium             Corellium’s use and testing of Corellium software;
                                      Corellium’s founders’ meetings and discussion with
    Contact through counsel for       Apple’s corporate representatives in respect of
    Corellium only.                   Corellium’s software;
                                      Apple’s prior attempts to purchase companies formed
                                      by Ms. Gorton;
                                      Corellium’s finances;
                                      Corellium’s business and operations;
                                      Corellium’s pricing and contracts;
                                      Corellium’s business purpose, customers, potential
                                      customers, and sales.

    Alexander Hude                    Corellium’s defenses to Apple’s claims, including
                                      information relating to the alleged copyright
    Principal Engineer, Corellium     infringement;
                                      Corellium’s software code;
    Contact through counsel for       Corellium’s research and development;
    Corellium only.                   Corellium’s use and testing of Corellium software.

    Stanislaw Skowronek               Corellium’s defenses to Apple’s claims, including
    1301 N. Congress Ave. Suite 410   information relating to the alleged copyright
    Boynton Beach, FL 33426           infringement; Corellium’s negotiations with Apple in
                                      respect of potential acquisition by Apple;
    Chief Architect & Co-Founder,     Corellium’s use and testing of Corellium software;
    Corellium                         Corellium’s founders’ meetings and discussion with
                                      Apple’s corporate representatives in respect of
    Contact through counsel for       Corellium’s software;
    Corellium only.                   Corellium’s development of Corellium’s software;
                                      Corellium’s software code;
                                      Corellium’s product and services portfolio;
                                      Corellium’s research and development;
                                      Corellium’s use and testing of Corellium software;
                                      Corellium’s business purpose, customers, and potential
                                      customers.

    Christopher Wade                  Corellium’s defenses to Apple’s claims, including
    1301 N. Congress Ave. Suite 410   information relating to the alleged copyright
    Boynton Beach, FL 33426           infringement;
                                      Corellium’s development of Corellium’s software;
    Chief Technical Officer &         Corellium’s software code;
    Co-Founder, Corellium             Corellium’s product and services portfolio;
                                      Corellium’s research and development;
    Contact through counsel for       Corellium’s competitors’ virtualization software;
    Corellium only.

   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                      Page 3
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 4 of 9



                                      Corellium’s negotiations with Apple in respect of
                                      potential acquisition by Apple;
                                      Corellium’s use and testing of Corellium software;
                                      Corellium’s founders’ meetings and discussion with
                                      Apple’s corporate representatives in respect of
                                      Corellium’s software;
                                      Apple’s payments/non-payment of bug bounty
                                      submissions;
                                      Apple’s prior attempts to purchase companies formed
                                      by Mr. Wade;
                                      Corellium’s business purpose, customers, potential
                                      customers, and sales.

    David Wang                        Corellium’s defenses to Apple’s claims, including
    1301 N. Congress Ave. Suite 410   information relating to the alleged copyright
    Boynton Beach, FL 33426           infringement;
                                      Corellium’s founders’ meetings and discussion with
    Chief of Platform & Co-Founder,   Apple’s corporate representatives in respect of
    Corellium                         Corellium’s software;
                                      Corellium’s negotiations with Apple in respect of
    Contact through counsel for       potential acquisition by Apple;
    Corellium only.                   Corellium’s development of Corellium’s software;
                                      Corellium’s software code;
                                      Corellium’s product and services portfolio;
                                      Corellium’s research and development;
                                      Corellium’s use and testing of Corellium software;
                                      Corellium’s business purpose, customers, potential
                                      customers, and sales.

    Plaintiff/Plaintiff’s Employees

    Jon Andrews                       Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014               acknowledgment of Corellium’s business purpose,
                                      software, uses and potential uses, bugs submitted by
                                      Christopher Wade and/or Corellium, and Apple’s
                                      potential acquisition of Corellium.

    Chris Betz                        Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014               acknowledgment of Corellium’s business purpose,
                                      software, uses and potential uses, bugs submitted by
                                      Christopher Wade and/or Corellium, and Apple’s
                                      potential acquisition of Corellium.

    Craig Federighi                   Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014               acknowledgment of Corellium’s business purpose,
                                      software, uses and potential uses, bugs submitted by

   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                    Page 4
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 5 of 9



                                             Christopher Wade and/or Corellium, and Apple’s
                                             potential acquisition of Corellium.

    Jacques Fortier                          Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                       Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014                      acknowledgment of Corellium’s business purpose,
                                             software, uses and potential uses, bugs submitted by
                                             Christopher Wade and/or Corellium, and Apple’s
                                             potential acquisition of Corellium.

    Ivan Krstic                              Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                       Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014                      acknowledgment of Corellium’s business purpose,
                                             software, uses and potential uses, bugs submitted by
                                             Christopher Wade and/or Corellium, and Apple’s
                                             potential acquisition of Corellium.

    Sebastien Merineau                       Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                       Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014                      acknowledgment of Corellium’s business purpose,
                                             software, uses and potential uses, bugs submitted by
                                             Christopher Wade and/or Corellium, and Apple’s
                                             potential acquisition of Corellium.

    Jason Shirk                              Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                       Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014                      acknowledgment of Corellium’s business purpose,
                                             software, uses and potential uses, bugs submitted by
                                             Christopher Wade and/or Corellium, and Apple’s
                                             potential acquisition of Corellium.

    Steve Smith                              Corellium’s defenses to Apple’s claims, including
    One Apple Park Way                       Apple’s consent, authorization, encouragement, and
    Cupertino, CA 95014                      acknowledgment of Corellium’s business purpose,
                                             software, uses and potential uses, bugs submitted by
                                             Christopher Wade and/or Corellium, and Apple’s
                                             potential acquisition of Corellium.



           Corellium reserves the right to call these and other witnesses to testify regarding any matter

   relevant to this action.




   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                             Page 5
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 6 of 9



  II.     Rule 26(a)(1)(A)(ii) Disclosures

          A copy or a description by category and location of all documents, electronically stored

   information, and tangible things that the disclosing party has in its possession, custody, or control

   and may use to support its claims or defenses, unless the use would be solely for impeachment.

          RESPONSE:

          Subject to and without waiving the above qualifications, pursuant to Federal Rule of Civil

   Procedure 26(a)(1)(A)(ii), Corellium states that the following location contains documents,

   electronically-stored information, data compilations, and tangible things in the possession,

   custody, or control of Corellium that Corellium may use to support its claims or defenses in this

   action, other than documents it may use solely for impeachment.

    Location                       Description of Documents

    Corellium, LLC                 Documents relating to Apple’s claims against Corellium and
    1301 N. Congress Ave.          Corellium’s defenses to the claims, including the following
    Suite 410                      categories of documents:
    Boynton Beach, FL 33426
                                       1. Documents or data regarding Corellium’s code.

                                       2. Documents or data regarding communications with
                                          Apple regarding the prospective acquisition of Corellium
                                          by Apple, Apple’s knowledge of and access to
                                          Corellium’s software and/or underlying software and
                                          firmware; meetings with Apple representatives;
                                          disclosure of bugs and bug-related write-ups to Apple;
                                          participation in the bug bounty program; Correlium’s
                                          reliance on Apple’s statements;

                                       3. Documents or data regarding Corellium’s sales of its
                                          iOS module.

                                       4. Documents or data regarding communications with
                                          purchasers and potential purchasers of Corellium’s
                                          software.

                                       5. Documents or data regarding the functionality and
                                          operation of Corellium’s products.



   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                             Page 6
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 7 of 9



    Apple Inc.                     Documents relating to Corellium’s defenses to Apple’s claims.
    One Apple Park Way
    Cupertino, CA 95014

    TBD                            Documents or data regarding the design, functionality and
                                   operation of virtualization software and/or products offered by
                                   third parties.

          Corellium reserves the right to supplement this disclosure through discovery. In addition,

   Corellium expects to rely upon documents and other tangible things in the possessions, custody or

   control of Apple, Inc., and/or other third parties. Investigation continues.

   III.   Rule 26(a)(1)(A)(iii) Disclosures

          A computation of each category of damages claimed by the disclosing party—who must

   also make available for inspection and copying as under Rule 34 the documents or other

   evidentiary material, unless privileged or protected from disclosure, on which each computation is

   based, including materials bearing on the nature and extent of injuries suffered.

          RESPONSE:

          Pursuant to Rule 26(a)(1)(A)(iii) of the Federal Rules of Civil Procedure, Corellium seeks

   all damages caused by Apple Inc.’s unlawful conduct, including unclean hands, including but not

   limited the fees, costs, and expenses Corellium has incurred and will incur, to defend against the

   claims in Apple Inc.’s Complaint. Corellium reserves the right to amend this disclosure as

   additional damages are identified and incurred.

   IV.    Rule 26(a)(1)(A)(iv) Disclosures

          For inspection and copying as under Rule 34, any insurance agreement under which an

   insurance business may be liable to satisfy all or part of a possible judgment in the action or to

   indemnify or reimburse for payments made to satisfy the judgment.




   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                          Page 7
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 8 of 9



          RESPONSE:

          Subject to and without waiving the above qualifications, and pursuant to Rule

   26(a)(1)(A)(iv), Corellium states that it will make available for inspection and copying the

   following relevant insurance agreement: First Community Insurance Company, Business Owners

   Policy, Policy No. 09 0005813592 6 00.



    Date: September 11, 2019                Respectfully submitted,

                                            By: /s/ Gavin C. Gaukroger
                                                Gavin C. Gaukroger
                                                Florida Bar No. 76489
                                                Geoffrey A. Lottenberg
                                                Florida Bar No. 56240
                                                ggaukroger@bergersingerman.com
                                                glottenberg@bergersingerman.com
                                                drt@bergersingerman.com
                                                BERGER SINGERMAN LLP
                                                350 East Las Olas Boulevard, Suite 1000
                                                Fort Lauderdale, Florida 33301
                                                Telephone: (954) 525-9900
                                                Facsimile: (954) 523-2872

                                                NORTON ROSE FULBRIGHT US LLP
                                                Brett C. Govett (pro hac vice anticipated)
                                                Texas Bar No. 08235900
                                                brett.govett@nortonrosefulbright.com
                                                Robert L. Greeson (pro hac vice anticipated)
                                                Texas Bar No. 24045979
                                                robert.greeson@nortonrosefulbright.com
                                                Norton Rose Fulbright US LLP
                                                2200 Ross Avenue
                                                Dallas, Texas 75201
                                                Telephone: (214) 855-8000
                                                Facsimile: (214) 855-8200

                                                ATTORNEYS FOR DEFENDANT,
                                                CORELLIUM, LLC




   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                          Page 8
Case 9:19-cv-81160-RS Document 175-2 Entered on FLSD Docket 02/24/2020 Page 9 of 9



                                      CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on September 11, 2019, a true and correct copy of the foregoing
   was served via email on the following:

     Martin B. Goldberg
     mgoldberg@lashgoldberg.com
     rdiaz@lashgoldberg.com
     LASH & GOLDBERG LLP
     100 Southeast Second Street
     Miami, FL 33131

     Kathryn Ruemmler (pro hac vice)
     kathryn.ruemmler@lw.com
     Sarang Vijay Damle (pro hac vice)
     sy.damle@lw.com
     Elana Nightingale Dawson (pro hac vice)
     elana.nightingaledawson@lw.com
     LATHAM & WATKINS LLP
     555 Eleventh Street NW, Suite 1000
     Washington, DC 20004

     Andrew M. Gass (pro hac vice)
     andrew.gass@lw.com
     LATHAM & WATKINS LLP
     505 Montgomery Street, Suite 2000
     San Francisco, CA 94111

     Jessica Stebbins Bina (pro hac vice)
     jessica.stebbinsbina@lw.com
     LATHAM & WATKINS LLP
     10250 Constellation Blvd., Suite 1100
     Los Angeles, CA 90067

     Attorneys for Plaintiff, Apple Inc.

                                                  /s/ Gavin C. Gaukroger
                                                      Gavin C. Gaukroger


   9314722-1




   CORELLIUM, LLC’S RULE 26(a)(1) INITIAL DISCLOSURES                                         Page 9
